DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Amended: 1, 3 and 13.
Cancelled: 2.
Pending: 1 and 3-20. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 9-10, filed 11/01/2021, with respect to claim(s) 1, 6-8 and 11-12 have been fully considered and are persuasive.  The rejections of claim(s) 1, 6-8 and 11-12 have been withdrawn.
Allowable Subject Matter
Claim(s) 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is ZHANG and BAKER.
ZHANG discloses a vertically integrated neuro-processor comprises a plurality of neural storage-processing units (NSPU's). Each NSPU comprises at least a neuro-storage circuit and a neuro-processing circuit. The neuro-storage circuit comprises a memory array for storing at least a synaptic weight, while the neuro-processing circuit performs neural processing with the synaptic weight. The memory array and the neuro-processing circuit are vertically stacked and communicatively coupled by a plurality of inter-level connections.
BAKER discloses a memory includes a row decoder that receives an address of a row to be read and an operand. The memory includes a memory array of bitcells that can be configured to store N-bit weight values in which N is an integer greater than one. The row decoder is configured to, for a multiplication mode read operation at the selected word line, selectively activate the selected word line based on a bit value of the received operand to selectively read an N-bit weight value based on a bit value of the operand. Such an operation may in some embodiments, perform a multiplication operation of the bit value of the operand and the N-bit weight value.
 
Re: Independent Claim 1 (and dependent claim(s) 3-12), there is no teaching or suggestion in the prior art of record to provide:
the first peripheral circuit includes a first page buffer and a first decoder circuit and the second peripheral circuit includes a second page buffer and a second decoder circuit, the plurality of first memory cells and the plurality of second memory cells are included in a first chip having a first metal pad, the first peripheral circuit and the second peripheral circuit are included in a second chip having a second metal pad, and the first chip and the second chip are vertically connected to each other by the first metal pad and the second metal pad, and the controller is configured to store the calculation data having a weight higher than a predetermined reference value in the first memory area, and to store the calculation data having a weight lower than the reference value in the second memory area.
 
Re: Independent Claim 13 (and dependent claim(s) 14-20), these claims were previously allowed. See OA dated 08/19/2021.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov